     Case 7:12-cv-06421-KMK Document 286 Filed 09/21/21 Page 1 of 1




                                   September 21, 2021
By ECF
Hon. Kenneth M. Karas
United States District Court
United States Courthouse
300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

       Re:     U.S. Securities and Exchange Commission v. Bronson et al.,
               12-CV-6421 (KMK)

Dear Judge Karas:

        I write to reply to Defendant Edward Bronson’s (“Bronson”) opposition to the
Securities and Exchange Commission’s requests to compel and for sanctions for violating
the Court-ordered $12 million dollar payment schedule to satisfy the Commission’s
Judgment against him. DEs 272, 284. As background, the payment plan essentially
requires Bronson to pay $1.1 million per month toward the Judgment. DE 272. Bronson
made the first payment, due August 13, late, and did not make the second payment, due
September 13. Bronson’s opposition misses the mark.

        Bronson states he will “achiev[e] compliance within the next 30 days.” Within 30
days, another payment will be due. Bronson does not indicate how he will achieve
compliance or identify sources of funds. Bronson also hints that his contempt could be
excused for lack of financial capacity. Yet this was the payment plan to which Bronson
agreed.

         For these reasons, the Commission respectfully requests that the Court grant the
relief the Commission seeks. Specifically, the Commission respectfully requests that the
Court require Bronson to: (i) describe in detail the sources of funds for the $200,000 and
$300,000 payments; and (ii) submit all future payments by wire transfer to avoid any lag
time in learning of delinquencies. The Commission also requests that the Court impose
any appropriate additional sanctions for Bronson’s repeated failure to submit timely
payments.


                                 Respectfully submitted,
                                 s/Maureen Peyton King
